DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-14 are currently pending and examined on the merits. 
Claim Objections
Claims 6 and 8 are objected to because of the following informalities. Appropriate correction is required.
Claim 6 appears to be missing punctuation and should read “exposed to CGP52608, or a CGP52608 analog”. 
Claim 8 appears to be missing punctuation and should read “vitamin D metabolite, or vitamin D analog”. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 contains the preamble “[a] method for producing mammalian hepatocytes”. However, the steps recited in the claim are directed to methods of treating hepatocytes with certain compounds. Therefore, it is unclear to what this method is directed (i.e., producing hepatocytes or treating hepatocytes). For examination purposes, consistent with applicant’s specification, the claims are interpreted as comprising “[a] method for promoting maturation mammalian hepatocytes”.
Regarding claims 7, 9, and 12, the phrase "preferably" and “more preferably” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claims 10-11, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Prasajak et al., Developing a new two-step protocol to generate functional hepatocytes from Wharton’s jelly-derived mesenchymal stem cells under hypoxic condition. Stem Cells International, Vol. 2013, 762196 (hereinafter Prasajak). Prasajak discloses methods of preparing hepatocytes from mesenchymal stem cells under hypoxic conditions (i.e., 5% O2). Prasajak explains that the resultant hepatocytes demonstrate mature hepatocyte-like phenotypes and expression profiles. Prasajak does not disclose utilizing a hypoxia inducing compound to promote maturation. 

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA D JOHNSON whose telephone number is (571)270-1414. The examiner can normally be reached Monday-Friday 8:00-4:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA D JOHNSON/Primary Examiner, Art Unit 1632